Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed 
on October 16, 2020 is acknowledged.
Claims 19-29 are withdrawn from further consideration pursuant to 
37 CPR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the "strained single crystal piezoelectric layer” in Claims 1, 4, 6, 9-10, 13, and 15 and the “aligning of…strain condition[s]” in Claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1, 6, 10, and 15 are objected to because of the following informalities: 
In Claims 1 and 10, 
“doping the” should be --a doping of the--
“introducing one” should be --an introduction of one--
In Claims 6 and 15, “the first and second strained piezoelectric layers” should be --the first and second strained single crystal piezoelectric layers--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In Claim 1, two distinct instances of “doping” by “introducing” are claimed creating an ambiguity. First, the use of the terms implies that both “doping” and “introducing” refer to one and the same act and yet two distinct terms are used. Second, in Claims 7-8 and 16-17 “the doping” and “the introduction” are treated as distinct events even though they refer to one and the same act. Third, the pair of terms are used in two distinct instances which implies two separate acts of “doping” by “introducing,” but Claims 7-8 and 16-17 refer to one instance of “doping” and one instance of “introduction” without clarifying to which layer the claimed action applies, that is, without clearly identifying which of the two sets of 
Claims 4 and 13 recite that the nucleation layer and the strained single crystal piezoelectric layer "can" include the following listed materials or alloys. The claim as recited only indicates that the layers "can" include the listed materials or alloys but does not require the layers to have the listed materials or alloys. Therefore, claims 4 and 13 do not further limit claims 1 and 10, respectively, since the limitations of claim 4 and 13 do not list further limiting requirements, but only include a suggestion of what material or alloys the layer "can" have. Therefore it is not sufficiently clear from the claimed limitations if the layers are meant to require one of the listed materials of alloys, or if the list is purely a suggestion of materials that do not further limit the scope of the invention. For the purpose of examination, the examiner interprets this limitation to indicate that the nucleation layer and the strained single crystal piezoelectric layer do not require any of the materials or alloys having any of the listed materials.
In Claims 5 and 14 recite “nucleation growth parameters” and "nucleation layer formation and transition conditions." However, it is not clear whether these two distinct designations refer to the same set of requirements. The disclosure increases the confusion by listing “nucleation conditions” ([0076]).  It is not clear whether “nucleation conditions,” “nucleation growth parameters,” and "nucleation layer formation and transition conditions" are the same or different, and if different what "nucleation layer formation and transition conditions" include and exclude which renders the claim indefinite because one of ordinary skill in the art 
Claim 7 recites "about 1E+10 to about 1E+21." The term "about" is a relative term that is not specifically described in the disclosure in a way that
one of ordinary skill in the art would be appraised of the upper bounds and lower bounds of the range as claimed, therefore rendering the claim indefinite because
what the claim includes and excludes are not sufficiently clear and pointed out as required. For the purpose of examination, the examiner interprets this limitation to read as "ranging from 1E+10 to 1E+21."
Dependent claims 2-9 inherit the deficiencies of independent claim 1, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claims 11-18 inherit the deficiencies of independent claim 10, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claims 2-4 and 11-13 recite the limitation “the following.”  There is insufficient 
antecedent basis for this limitation in the claims.
Claims 3 and 12 recite the limitations “the following” and “the epitaxial growth 
process.”  There is insufficient antecedent basis for these limitations in the claims.
Claims 6 and 15 recite the limitations “the first and second strained piezoelectric 
layers” and “the piezoelectric.”  There is insufficient antecedent basis for these limitations in the claims.
Claims 7 and 16 recite the limitation “the introduction.” There is insufficient 
antecedent basis for this limitation in the claims.
Claims 8 and 17 recite the limitation “the doping.” There is insufficient 
antecedent basis for this limitation in the claims.
Claims 9 and 18 recite the limitation “the same crystallographic direction.” There 
is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gibb et al. (U.S. Publication No. 2017/0264256; hereinafter “Gibb”) in view of Thapa et al. (U.S. Patent No. 9,147,726; hereinafter “Thapa”).
Regarding claim 1, Gibb teaches a method for fabricating a single crystal electronic device, the method comprising: providing (Fig. 18A) a substrate (Fig. 18A, 1810) having a substrate surface region (Fig. 18A, 1810 surface region); forming (Fig. 18A) a nucleation layer (Fig. 18A, 1821) overlying (Fig. 18A) the substrate surface region (Fig. 18A, 1810 surface region) and being 1831) overlying (Fig. 18A; [0088]) the nucleation layer (Fig. 18A, 1821); doping ([0088]) the first single crystal piezoelectric layer (Fig. 18A, 1831) by introducing one or more impurity species including scandium (Sc) ([0085]-[0086]; [Claims 12 and 21-22]) to form ([Claim 1]) a first strained single crystal piezoelectric layer ([Claim 1]); wherein the first strained single crystal piezoelectric layer ([Claim 1]) is characterized by a first strain condition ([Claim 1] – “strain condition”) and first piezoelectric layer parameters ([Claim 1]); forming ([0069] – “individual layers”) a second single crystal piezoelectric layer (“individual layers” - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) the first single crystal piezoelectric layer (Fig. 18A, 1831); and doping ([0088]) the second single crystal piezoelectric layer (“individual layers” - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) by introducing one or more impurity species including scandium (Sc) ([0085]-[0086]; [Claims 12 and 21-22]) to form ([Claim 1]; [0069])  a second strained single crystal piezoelectric layer ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”); wherein the second strained single crystal piezoelectric layer ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual does not teach overlying piezoelectric layers that form an interface region.
Thapa, however, does teach overlying (Fig. 1c) piezoelectric layers (Fig. 1c, 2-3) that form an interface region (Fig. 1c, 2-3 interface region).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gibb to include the features of Thapa because it would reduce roughness and defects while ensuring the layers fully cover the substrate thereby improving the crystal quality and preventing substrate exposure during growth.
Regarding claim 2, Gibb as modified teaches the method of claim 1 wherein the substrate (Fig. 18A, 1810) is selected from one of the following: a silicon substrate ([Claim 2]), a sapphire substrate ([Claim 2]), silicon carbide substrate ([Claim 2]), a GaN bulk substrate ([Claim 2]), a GaN template xGa1-xN templates ([Claim 2]), engineered substrates such as silicon on insulator (SOI), and polycrystalline AIN templates.
Regarding claim 3, Gibb as modified teaches the method of claim 1 wherein the epitaxial growth process ([Claim 3]) is selected from one of the following: metal-organic chemical vapor deposition (MOCVD) ([Claim 3]), molecular beam epitaxy (MBE) ([Claim 3]), hydride vapor phase epitaxy (HVPE) ([Claim 3]), atomic layer deposition (ALD) ([Claim 3]), pulsed laser deposition, and plasma enhanced ALD.
Regarding claim 4, Gibb as modified teaches the method of claim 1 wherein the nucleation layer (Fig. 18A, 1821) and the first ([Claim 1]) and second strained single crystal piezoelectric layers ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) can include materials or alloys ([Claim 4]) having at least one of the following: AIN ([Claim 4]), AlGaN ([Claim 4]), GaN ([Claim 4]), InN ([Claim 4]), InGaN ([Claim 4]), AlInN ([Claim 4]), AlInGaN ([Claim 4]), ScAIN, ScGaN, and BN ([Claim 4]).
Regarding claim 5, Gibb as modified teaches the method of claim 1 wherein the nucleation growth parameters (Fig. 18A; [Abstract]; [Claims 1 and 5-6]) include temperature ([Claim 5]), pressure ([Claim 5]), thickness ([Claim 5]), growth rate ([Claim 5]), and gas phase ratio of reactant species ([Claim 5]); and wherein the first ([Claim 1]) and second piezoelectric layer parameters (piezoelectric layer parameters for each individual layer - [0069] – “…the 
Regarding claim 6, Gibb as modified teaches the method of claim 1 wherein forming the first ([Claim 1]) and second strained single crystal piezoelectric layers ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) include an epitaxial growth process ([Claim 1]) configured by the nucleation growth parameters (Fig. 18A; [Abstract]; [Claims 1 and 5-6]) and the first ([Claim 1]) and second piezoelectric layer parameters (piezoelectric layer parameters for each individual layer - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) to modulate the first ([Claim 1] – “strain condition”) and second strain conditions (strain condition for each of the strained “individual layers”  - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) in the first ([Claim 1]) and second strained piezoelectric layers ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”), respectively, to improve one or more piezoelectric properties of the piezoelectric ([Claim 1] – “…forming the strained single crystal piezoelectric layer includes an epitaxial growth process 
Regarding claim 7, Gibb as modified teaches the method of claim 1 wherein the introduction ([Claim 11]) of one or more impurity species occurs during growth (in-situ) or post-growth (ex-situ) ([Claim 11]); and wherein the one or more impurity species has an impurity concentration ranging from about 1E+10 to about 1E+21 per cubic centimeter ([Claim 12]).
Regarding claim 8, Gibb as modified teaches the method of claim 1 wherein the doping ([Claim 12]) includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species ([Claim 12]).
Regarding claim 9, Gibb as modified teaches the method of claim 1 wherein forming the first ([Claim 1]) and second strained single crystal piezoelectric layers ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) includes the first strain condition ([Claim 1] – “strain condition”) and the second strain condition (strain condition for each of the strained “individual layers”  - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”). Gibb does not teach aligning conditions in the same crystallographic direction at the interface region.
Thapa, however, does teach aligning ([Column 4, lines 7-8] – “This 2-3 interface region).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gibb to include the features of Thapa because it would reduce roughness and defects while ensuring the layers fully cover the substrate thereby improving the crystal quality and preventing substrate exposure during growth.
Regarding claim 10, Gibb teaches a method for fabricating a single crystal electronic device, the method comprising: providing (Fig. 18A) a substrate (Fig. 18A, 1810) having a substrate surface region (Fig. 18A, 1810 surface region); forming (Fig. 18A) a nucleation layer (Fig. 18A, 1821) overlying (Fig. 18A) the substrate surface region (Fig. 18A, 1810 surface region) and being characterized by nucleation growth parameters (Fig. 18A; [Abstract]; [Claims 1 and 5-6]); and forming (Fig. 18A) a first single crystal piezoelectric layer (Fig. 18A, 1831) overlying (Fig. 18A; [0088]) the nucleation layer (Fig. 18A, 1821); doping ([0088]) the first single crystal piezoelectric layer (Fig. 18A, 1831) by introducing one or more impurity species ([0085]-[0086]; [Claims 12 and 21-22]) to form ([Claim 1]) a first strained single crystal piezoelectric layer ([Claim 1]); wherein the first strained single crystal piezoelectric layer ([Claim 1]) is characterized by a first strain condition ([Claim 1] – “strain condition”) 1831); and doping ([0088]) the second single crystal piezoelectric layer (“individual layers” - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) by introducing one or more impurity species ([0085]-[0086]; [Claims 12 and 21-22]) to form ([Claim 1]; [0069]) a second strained single crystal piezoelectric layer ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”); wherein the second strained single crystal piezoelectric layer ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) is characterized by a second strain condition (strain condition for each of the strained “individual layers”  - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) and second piezoelectric layer parameters (piezoelectric layer parameters for each individual layer - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”); wherein the first strained single crystal piezoelectric layer ([Claim 1]) and the second strained single crystal piezo electric layer ([0069] – “…the method for does not teach overlying piezoelectric layers that form a bi-layer having an interface region.
Thapa, however, does teach overlying (Fig. 1c) piezoelectric layers (Fig. 1c, 2-3) that form a bi-layer (Fig. 1c, 2-3 bi-layer) having an interface region (Fig. 1c, 2-3 interface region).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gibb to include the features of Thapa because it would reduce roughness and defects while ensuring the layers fully cover the substrate thereby improving the crystal quality and preventing substrate exposure during growth.
Regarding claim 11, Gibb as modified teaches the method of claim 10 wherein the substrate (Fig. 18A, 1810) is selected from one of the following: a silicon substrate ([Claim 2]), a sapphire substrate ([Claim 2]), silicon carbide substrate ([Claim 2]), a GaN bulk substrate ([Claim 2]), a GaN template ([Claim 2]), an AIN bulk ([Claim 2]), an AIN template ([Claim 2]), AlxGa1-xN templates ([Claim 2]), engineered substrates such as silicon on insulator (SOI), and polycrystalline AIN templates.
Regarding claim 12, Gibb as modified teaches the method of claim 10 wherein the epitaxial growth process ([Claim 3]) is selected from one of the following: metal-organic chemical vapor deposition (MOCVD) ([Claim 3]), molecular beam epitaxy (MBE) ([Claim 3]), hydride vapor phase epitaxy (HVPE) ([Claim 3]), atomic layer deposition (ALD) ([Claim 3]), pulsed laser 
Regarding claim 13, Gibb as modified teaches the method of claim 10 wherein the nucleation layer (Fig. 18A, 1821) and the first ([Claim 1]) and second strained single crystal piezoelectric layers ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) can include materials or alloys ([Claim 4]) having at least one of the following: AIN ([Claim 4]), AlGaN ([Claim 4]), GaN ([Claim 4]), InN ([Claim 4]), InGaN ([Claim 4]), AlInN ([Claim 4]), AlInGaN ([Claim 4]), ScAIN, ScGaN, and BN ([Claim 4]).
Regarding claim 14, Gibb as modified teaches the method of claim 10 wherein the nucleation growth parameters (Fig. 18A; [Abstract]; [Claims 1 and 5-6]) include temperature ([Claim 5]), pressure ([Claim 5]), thickness ([Claim 5]), growth rate ([Claim 5]), and gas phase ratio of reactant species ([Claim 5]); and wherein the first ([Claim 1]) and second piezoelectric layer parameters (piezoelectric layer parameters for each individual layer - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) include acoustic velocity ([Claim 8]), nucleation layer formation and transition conditions ([Claim 7]), growth temperature ([Claim 7]), growth pressure ([Claim 7]), layer thickness ([Claim 7]), growth rate ([Claim 7]), and gas phase ratio ([Claim 7]).
Regarding claim 15, Gibb as modified teaches the method of claim 10 wherein forming the first ([Claim 1]) and second strained single crystal piezoelectric layers ([0069] – “…the method for forming the strained single 
Regarding claim 16, Gibb as modified teaches the method of claim 10 wherein the introduction of one or more impurity species occurs during growth (in-situ) or post-growth (ex-situ) ([Claim 11]); and wherein the one or more impurity species include ([Claim 12]) silicon (Si), magnesium (Mg), carbon 
Regarding claim 17, Gibb as modified teaches the method of claim 10 wherein the doping ([Claim 12]) includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species ([Claim 12]).
Regarding claim 18, Gibb as modified teaches the method of claim 10 wherein forming the first ([Claim 1]) and second strained piezoelectric layers ([0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”) includes the first strain condition ([Claim 1] – “strain condition”) and the second strain condition (strain condition for each of the strained “individual layers”  - [0069] – “…the method for forming the strained single crystal material can include modification of growth conditions of individual layers…”). Gibb does not teach aligning conditions in the same crystallographic direction at the interface region.
Thapa, however, does teach aligning ([Column 4, lines 7-8] – “This structure [2] fits to the structure of the Si(111) surface and is identical to the structure of the following layer 3…”) conditions ([Column 4, lines 29-47]; [Column 5, lines 14-15]) in the same crystallographic direction ([Column 4, lines 7-8]; [Column 4, line 4]; [Column 5, line 9]) at the interface region (Fig. 1c, 2-3 interface region).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-17 are rejected on the ground of nonstatutory double 
patenting as being unpatentable over claims 1-5 and 11-12 of U.S. Patent No. 10,581,398. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 10-17 of 15/900599 are anticipated by claims 1-5 and 11-12 of 10,581,398. 
Regarding claim 1, the current application (15/900599) is anticipated by claims 1 and 5 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claims 1 and 5 of 10,581,398 claim, both explicitly and inherently, all of the elements claimed in 

15/900599

1. A method for fabricating 
a single crystal electronic device, 
the method comprising: providing a substrate having a substrate surface region; forming a nucleation layer overlying the substrate surface region and being characterized by nucleation growth parameters; 
and forming a first single crystal piezoelectric layer overlying the nucleation layer; doping the first single crystal piezoelectric layer by introducing one or more impurity species including scandium (Sc) to form a first strained single crystal piezoelectric layer; wherein the first strained single crystal piezoelectric layer is characterized by a first strain condition and first piezoelectric layer parameters; forming a second single crystal piezoelectric layer overlying the first single crystal piezoelectric layer; and doping the second single crystal piezoelectric layer by introducing one or more impurity species including scandium (Sc) to form a second strained single crystal piezoelectric layer; wherein the second strained single crystal piezoelectric layer is characterized by a second strain condition and second piezoelectric layer parameters; wherein the first strained single crystal piezoelectric layer and the second strained single crystal piezoelectric layer form an interface region.
10,581,398

1.  A method for fabricating 
an acoustic resonator device,
the method comprising: providing a substrate having a substrate surface region; forming a nucleation layer overlying the substrate surface region; and forming 
a strained single crystal piezoelectric layer overlying the nucleation layer and having a strain condition;
wherein forming the strained single crystal piezoelectric
layer includes an epitaxial growth process at a temperature ranging from 600 degrees Celsius to 1500 degrees Celsius and at a pressure ranging from 1E-4
Torr to 900 Torr, and includes introducing one or more
impurity species into the strained single crystal piezoelectric layer; wherein the temperature and pressure of the epitaxial growth process and the impurity introduction to modulate the strain condition in the strained single crystal
piezoelectric layer resulting in the strained single crystal
piezoelectric layer having an acoustic velocity characteristic with a modulated range of ±1000 m/s.


5.  …wherein the nucleation layer is characterized by nucleation growth parameters…



Regarding claim 2, the current application (15/900599) is anticipated by claim 2 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 2 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 2 of the current application (15/900599).

15/900599

2. The method of claim 1 wherein the substrate is 
selected from one of the following: a silicon substrate, a sapphire substrate, silicon carbide substrate, a GaN bulk substrate, a GaN template, an AIN bulk, an AIN template, AlxGa1-xN templates, engineered substrates such as silicon on insulator (SOI), and polycrystalline AIN templates. 




10,581,398

2. The method of claim 1 wherein the substrate is selected from one of the following: a silicon substrate, a sapphire substrate, silicon carbide substrate, a GaN bulk substrate, a GaN template, an AIN bulk, an AIN template, and an AlxGa1-xN template.


Regarding claim 3, the current application (15/900599) is anticipated by claim 3 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 3 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 3 of the current application (15/900599).

15/900599

3. The method of claim 1 wherein the epitaxial growth process is selected from one of the following: metal-organic chemical vapor deposition (MOCVD), molecular beam epitaxy (MBE), hydride vapor phase epitaxy (HVPE), atomic layer deposition (ALD), pulsed laser deposition, and plasma enhanced ALD.


10,581,398

3.  The method of claim 1 wherein the epitaxial growth
process is selected from one of the following: metal-organic chemical vapor deposition (MOCVD), molecular beam epitaxy (MBE), hydride vapor phase epitaxy (HYPE), physical vapor phase deposition (PVD), and atomic layer deposition (ALD).
Regarding claim 4, the current application (15/900599) is anticipated by claim 4 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 4 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 4 of the current application (15/900599).

15/900599

4. The method of claim 1 wherein the nucleation layer and the first and second strained single crystal piezoelectric layers can include materials or alloys having at least one of the following: AIN, AlGaN, GaN, InN, InGaN, AlInN, AlInGaN, ScAIN, ScGaN, and BN.







19,581,398

4.  The method of claim 1 wherein the nucleation layer and the strained single crystal piezoelectric layer include materials or alloys having at least one of the following: AIN, AIGaN, GaN, InN, InGaN, AlInN, AlInGaN, and BN.

Regarding claim 5, the current application (15/900599) is anticipated by claim 5 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 5 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 5 of the current application (15/900599).

15/900599

5. The method of claim 1 wherein the nucleation growth parameters include temperature, pressure, thickness, growth rate, and gas phase ratio of reactant species; 
and wherein the first and second piezoelectric layer parameters include acoustic velocity, nucleation layer formation and transition conditions, growth temperature, growth pressure, layer thickness, growth rate, and gas phase ratio.
10,581,398

5.  The method of claim 1 wherein the nucleation layer is
characterized by nucleation growth parameters including temperature, pressure, thickness, growth rate, and gas phase ratio of reactant species;...




Regarding claim 6, the current application (15/900599) is anticipated by claim 1 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 1 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 6 of the current application (15/900599).

15/900599
6. The method of claim 1 wherein forming the first and second strained single crystal piezoelectric layers include an epitaxial growth process configured by the nucleation growth parameters and the first and second piezoelectric layer parameters to modulate the first and second strain conditions in the first and second strained piezoelectric layers, respectively, to improve one or more piezoelectric properties of the piezoelectric.




10,581,398
1.  …wherein the temperature and pressure of the epitaxial growth process and the impurity introduction to modulate the strain condition in the strained single crystal piezoelectric layer resulting in the strained single crystal piezoelectric layer having an acoustic velocity characteristic with a modulated range..


Regarding claim 7, the current application (15/900599) is anticipated by claims 11-12 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claims 11-12 of 10,581,398 claim, both explicitly and inherently, all of the elements claimed in claim 7 of the current application (15/900599).

15/900599

7. The method of claim 1 wherein the introduction of one or more impurity species occurs during growth (in-situ) or post-growth (ex-situ); and wherein the one or more impurity species has an impurity concentration ranging from about 1E+10 to about 1E+21 per cubic centimeter.






10,581,398

11. The method of claim 1 wherein introducing the one or
more impurity species includes the introducing the one or
more impurity species during growth (in-situ);…wherein the one or more impurity species has impurity concentration ranging from 1E+10 to 1E+21 per cubic centimeter;…  
12. The method of claim 1 wherein introducing the one or
more impurity species includes introducing the one or more
impurity species post growth (ex situ);…and wherein the one or more impurity species has impurity concentration ranging from 1E+10 to 1E+21 per cubic centimeter;…

Regarding claim 8, the current application (15/900599) is anticipated by claims 11-12 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claims 11-12 of 10,581,398 claim, both explicitly and inherently, all of the elements claimed in claim 8 of the current application (15/900599).

15/900599

8. The method of claim 1 wherein the doping includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species. 




10,581,398

11. …and wherein introducing the one or more impurities includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species.
12. …and wherein introducing the one or
more impurity species includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species.

Regarding claim 10, the current application (15/900599) is anticipated by claim 1 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 1 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 10 of the current application (15/900599).

15/900599

10. A method for fabricating 
a single crystal electronic device, 
the method comprising: providing a substrate having a substrate surface region; forming a nucleation layer overlying the substrate surface region and being characterized by nucleation growth parameters; 
and forming a first single crystal piezoelectric layer overlying the nucleation layer; doping the first single crystal piezoelectric layer by introducing one or more impurity species to form a first strained single crystal piezoelectric layer; wherein the first strained single crystal piezoelectric layer is characterized by a first strain condition and first piezoelectric layer parameters; forming a second single crystal piezoelectric layer overlying the first single crystal piezoelectric layer; and doping the second single crystal piezoelectric layer by introducing one or more impurity species to form a second strained single crystal piezoelectric layer; wherein the second strained single crystal piezoelectric layer is characterized by a second strain condition and second piezoelectric layer parameters; wherein the first strained single crystal piezoelectric layer and the second strained single crystal piezoelectric layer form a strained single crystal bi-layer having an interface region.

10,581,398

1.  A method for fabricating 
an acoustic resonator device,
the method comprising: providing a substrate having a substrate surface region; forming a nucleation layer overlying the substrate surface region; and forming 
a strained single crystal piezoelectric layer overlying the nucleation layer and having a strain condition;
wherein forming the strained single crystal piezoelectric
layer includes an epitaxial growth process at a temperature ranging from 600 degrees Celsius to 1500 degrees Celsius and at a pressure ranging from 1E-4
Torr to 900 Torr, and includes introducing one or more
impurity species into the strained single crystal piezoelectric layer; wherein the temperature and pressure of the epitaxial growth process and the impurity introduction to modulate the strain condition in the strained single crystal
piezoelectric layer resulting in the strained single crystal
piezoelectric layer having an acoustic velocity characteristic with a modulated range of ±1000 m/s.


5.  …wherein the nucleation layer is characterized by nucleation growth parameters…
Regarding claim 11, the current application (15/900599) is anticipated by claim 2 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 2 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed 

15/900599

11. The method of claim 10 wherein the substrate is 
selected from one of the following: a silicon substrate, a sapphire substrate, silicon carbide substrate, a GaN bulk substrate, a GaN template, an AIN bulk, an AIN template, AlxGa1-xN templates, engineered substrates such as silicon on insulator (SOI), and polycrystalline AIN templates. 
10,581,398

2. The method of claim 1 wherein the substrate is selected from one of the following: a silicon substrate, a sapphire substrate, silicon carbide substrate, a GaN bulk substrate, a GaN template, an AIN bulk, an AIN template, and an AlxGa1-xN template.



Regarding claim 12, the current application (15/900599) is anticipated by claim 3 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 3 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 12 of the current application (15/900599).

15/900599

12. The method of claim 10 wherein the epitaxial growth process is selected from one of the following: metal-organic chemical vapor deposition (MOCVD), molecular beam epitaxy (MBE), hydride vapor phase epitaxy (HVPE), atomic layer deposition (ALD), pulsed laser deposition, and plasma enhanced ALD.


10,581,398

3.  The method of claim 1 wherein the epitaxial growth
process is selected from one of the following: metal-organic chemical vapor deposition (MOCVD), molecular beam epitaxy (MBE), hydride vapor phase epitaxy (HYPE), physical vapor phase deposition (PVD), and atomic layer deposition (ALD).




Regarding claim 13, the current application (15/900599) is anticipated by claim 4 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 4 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 13 of the current application (15/900599).

15/900599

13. The method of claim 10 wherein the nucleation layer and the first and second strained single crystal piezoelectric layers can include materials or alloys having at least one of the following: AIN, AlGaN, GaN, InN, InGaN, AlInN, AlInGaN, ScAIN, ScGaN, and BN.

19,581,398

4.  The method of claim 1 wherein the nucleation layer and the strained single crystal piezoelectric layer include materials or alloys having at least one of the following: AIN, AIGaN, GaN, InN, InGaN, AlInN, AlInGaN, and BN.

Regarding claim 14, the current application (15/900599) is anticipated by claim 5 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 5 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 14 of the current application (15/900599).

15/900599

14. The method of claim 10 wherein the nucleation growth parameters include temperature, pressure, thickness, growth rate, and gas phase ratio of reactant species; 
and wherein the first and second piezoelectric layer parameters include acoustic velocity, nucleation layer formation and transition conditions, growth temperature, growth pressure, layer thickness, growth rate, and gas phase ratio.




10,581,398

5.  The method of claim 1 wherein the nucleation layer is
characterized by nucleation growth parameters including temperature, pressure, thickness, growth rate, and gas phase ratio of reactant species;...

Regarding claim 15, the current application (15/900599) is anticipated by claim 1 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claim 1 of 10,581,398 claims, both explicitly and inherently, all of the elements claimed in claim 15 of the current application (15/900599).

15/900599
15. The method of claim 10 wherein forming the first and second strained single crystal piezoelectric layers include an epitaxial growth process configured by the nucleation growth parameters and the first and second piezoelectric layer parameters to modulate the first and second strain conditions in the first and second strained piezoelectric layers, respectively, to improve one or more piezoelectric properties of the piezoelectric.
10,581,398
1.  …wherein the temperature and pressure of the epitaxial growth process and the impurity introduction to modulate the strain condition in the strained single crystal piezoelectric layer resulting in the strained single crystal piezoelectric layer having an acoustic velocity characteristic with a modulated range..

Regarding claim 16, the current application (15/900599) is anticipated by claims 11-12 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claims 11-12 of 10,581,398 claim, both explicitly and inherently, all of the elements claimed in claim 16 of the current application (15/900599).

15/900599
16. The method of claim 10 wherein the introduction of one or more impurity species occurs during growth (in-situ) or post-growth (ex-situ); and wherein the one or more impurity species include silicon (Si), magnesium (Mg), carbon (C), oxygen (O), erbium (Er), rubidium (Rb), strontium (Sr), scandium (Sc), beryllium (Be), molybdenum (Mo), zirconium (Zr), Hafnium (Hf), or vanadium (Va).









10,581,398
11. The method of claim 1 wherein introducing the one or
more impurity species includes the introducing the one or
more impurity species during growth (in-situ);…wherein the
one or more impurity species can include the following:
silicon; (Si), magnesium (Mg), carbon (C), oxygen (0),
erbium (Er), rubidium (Rb), strontium (Sr), scandium (Sc),
beryllium (Be), molybdenum (Mo), zirconium (Zr), Hafnium
(Hf), and vanadium (Va);…
12. The method of claim 1 wherein introducing the one or
more impurity species includes introducing the one or more
impurity species post growth (ex situ);…and wherein the
one or more impurity species can include the following:
silicon; (Si), magnesium (Mg), carbon (C), oxygen (0),
erbium (Er), rubidium (Rb), strontium (Sr), scandium (Sc),
beryllium (Be), molybdenum (Mo), zirconium (Zr), Hafnium
(Hf), and vanadium (Va);…

Regarding claim 17, the current application (15/900599) is anticipated by claims 11-12 of 10,581,398. Although the claimed method is described in different words in each application, one and the same method is claimed by both applications. Hence, while the claims are not identical, nonetheless, the claims are not patentably distinct from each other because claims 11-12 of 10,581,398 claim, both explicitly and inherently, all of the elements claimed in claim 17 of the current application (15/900599).

15/900599

17. The method of claim 10 wherein the doping includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species. 







































10,581,398

11. …and wherein introducing the one or more impurities includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species.
12. …and wherein introducing the one or
more impurity species includes using a gas source to directly deliver the one or more impurity species or using an organometallic source to derive the source gas to deliver the one or more impurity species.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837